Title: To Alexander Hamilton from Rufus Graves, 7 December 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir
            Oxford 7th. December 1799
          
          It is found that the shoes which have been supplied by Mr. Stephens are much too small for our northern troops. Not more than one half that have been sent on for the sixteenth Regiment can ever be worn by them—Our men are large and having been accustomed to hard labour their feet are proportionably so—
          The socks that have been furnished are very thick being made of coating or thick baize, and of course require a large shoe—Numbers of the men who have taken the largest shoes have either been made lame in a few days or have torn their shoes open behind and many who have drawn their shoes cannot wear them at all and must either procure their own shoes or go without—That troops should be driven to this necessity I presume is not the design of the government.
          Another difficulty attends the shoes they are not faithfully made. The leather appears to be good, but they are so slightly made that many of the shoes that were new when the troops began their march from New hampshire and Vermont before they reached Oxford were ripped in pieces.
          Every possible exertion has been made by the Officers in the sixteenth Regt. to enlist the best men that our circle affords. To obtain tall strait young fellows has been the object, and we have so far succeeded that on mustering two hundred & fifteen of them at Oxford, their average height is found to be five feet nine inches and an half, and their average age only twenty six years—
          It is my highest ambition to make the 16th. Regt answer the most sanguine expectations of the government, and to render both Officers and men as respectable, and as comfortable as the nature of the case will admit—
          One of the next things of  importance to raising a faithfull army, I conceive to be the preservation of its health and —  as suitable clothing is ever conducive to this, I hope nothing will be wanting on the part of the government in furnishing those supplies it has engaged. As the Officers of the 16th Regiment have as yet received nothing for quarterage, wood &c it is wished that the contractor at Oxford may if it is regular, be directed to pay to the Officers stationed at Oxford all such arrearages,  and that the contractors at the recruiting districts may be directed to do the same to the Officers stationed there.
          I have the honor to be with very great respect Sir your obedient sert
          
            R Graves Lt Col. Comt 16th Regt
          
          Major General Hamilton—
        